Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I in the reply filed on 5/10/22 is acknowledged.  Since the scope of Claim 1 has been added to Claim 20, the combination-subcombination restriction is withdrawn.  Therefore, Claims 18 and 19 are withdrawn as a non-elected species and Claims 1-17 and 20 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 4, “the contact surface” has no antecedent basis since only “a first couple of contact surfaces” have been recited.  This is also true for “abutment surfaces” in Claim 9.  If “the abutment surfaces of” were deleted from Claim 9, it would not appear to change the meaning of the claim.
Claim 1 recites the centering device “is configured to adjust the position of BOTH of the upper” and lower layers.  Claim 7 recites the centering device “is configured to interact with ONLY ONE of the” upper and lowers layers.  In is unclear how this can be reconciled since adjusting a layer must require some interaction with said layer, and thus the structure imparted by Claim 7 is unclear.
Claim 12 recites “moveable elements for the positioning device” without providing antecedent basis for such as term.  It is noted Claim 12 does not depend from Claim 4, wherein such moveable elements were introduced.  Examiner has assumed any moveable elements for a positioning device satisfy Claim 12 and they need not have the scope of Claim 4, since it is not dependent thereon. 
Claim 16 is unclear because the claim appears to set a minimum pressing strength for the press, but lists two separate minimums.  Examiner assumes any press capable of pressing over 350 kg/sqm reads on the claim.
The remaining claims are rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-12, 14, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cossins (US 2017/0072672) as evidenced by Umeda (5,037,498) and Vaders (US 2003/0098117).
Regarding Claims 1, 14 and 17, Cossins et al. teaches pressing equipment comprising a stationary press [100] configured to press an upper layer onto a lower layer (See Fig. 3 and page 2, paragraph [0016], teaching press with platens [120] and [110] for bonding a decorative skin to a core [34] to a core [26], wherein lower platen [110] is a supporting surface to the core or bottom portion to be boned).  Cossin et al. further teaches an alignment mechanism [146] and a roller conveyor [134] can position the layers for pressing by adjusting the position of the layers (See Fig. 4 and page 2, paragraph [0016]).  Therefore, either of the alignment mechanism [146] or a roller conveyor [124] may be reasonably considered a positioning device or a centering device as claimed.
Although Cossins et al. doesn’t specifically teach flooring, the flooring itself isn’t claimed.  Note that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  An apparatus need merely be capable of performing the claimed functions on the claimed material worked on.  Since the press merely need be able to press the flooring materials, Cossins et al. surely could do so, and thus is reasonably said to press any materials including flooring.  Further, it is well-known that flooring and doors are made of similar materials and pressed in similar systems that may include impressions (See, for example, Umeda, Abstract and col. 1, lines 7-21, teaching pressing skins to honeycomb, such as is taught in Cossins et al., is utilized to make doors and floors; and/or Vanders et al.,  page 1, paragraph [0004] and page 2, paragraph [0020], indicating impression pressing systems utilized for doors may also be used to manufacture floors), thus further supporting the contention the press in Cossins et al. is reasonably interpreted as being configured to press flooring, and at the very least rendering obvious use of similar systems for pressing flooring.
Regarding Claims 2, 4, 5, 7, 8-12, Cossins et al. teaches the alignment mechanism [146] may be more than one alignment mechanism to adjust laterally, each of which may operate concurrently, i.e. synchronously (See page 3, paragraph [0023] and Fig. 4, wherein the alignment mechanisms are shown as an opposing couple each having movable elements moving the contact/abutment surfaces).  As described above, the alignment mechanism may be considered either a positioning device or a centering device as claimed wherein its region making contact are reasonably considered either contact surfaces or abutment surfaces as claimed.  Note as described above, the upper decorative layer and lower support layer are material worked on that is not part of the device.  Since it would have been possible to put a lower support in the press that is thick such that the alignment mechanisms only interact with such a lower support, it is reasonably said to be configured as in Claim 7.  In Claim 12, Examiner submits the roller conveyor [34] can retract (See Fig. 4 and page 3, paragraph [0023]), anything causing said retraction being moveable elements that would clearly operate separately (have independent control) from the alignment mechanism since they are different mechanisms with different functions.
It is noted 350 kg/sqm is 0.035 kg/cm2.  Cossins et al. teaches the press must crush honeycomb at a force well above this range (See page 2, paragraph [0014), thus clearly indicating it is configured to press to at least 350 kg/sqm.
Regarding Claim 20, Cossins et al. teaches adhesive, i.e. glue, must be applied to the layers prior to pressing, i.e. upstream (See page 1, paragraph [0003] and page 2, paragraph [0014], teaching adhesive is applied before stacking the layers in a clearly upstream portion of the process; Examiner submits anything associated with applying said glue, even if it is merely the container housing the glue, is an upstream gluing device as claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossins et al. as applied to Claim 2, and further in view of Coleman et al. (US 5,916,398).
Regarding Claim 3, Cossins et al. teaches the method of Claim 3, as described above.  Cossins et al. further teaches there may be one or more alignment mechanisms [146] for lateral without specifically limiting the number and further teaches “positioning guides” for longitudinal alignment, without specifically describing their structure.  Cossin et al. doesn’t described the positioning guides or indicate they are an opposed couple.  However, it is known alignment mechanisms such as in Cossin et al. may be placed at multiple opposed locations for greater precision and control in alignment (See, for example, Coleman et al., col. 11, lines 41-63 and Fig. 6).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a separate couple of alignment devices [146] as the positioning guide in the longitudinal direction.  Doing so would have predictably provided greater precision and control over the final position of the substrates in both the lateral and longitudinal directions.
Regarding Claim 13, Cossin et al. is silent about the device being “linked.”  However, Examiner notes even a single alignment mechanism [146] may be considered an positioning device or a centering device as claimed, the other alignment mechanism being the other of the positioning device or centering device.  Further, the laterally and longitudinal groupings described as obvious above, could also be one of each for positioning/centering respectively.  Although Cossin et al. is silent about whether these devices are linked, it is known that such devices may all share the same support surface, thus effectively linking them (See, for example, Coleman et al., Figs. 6-7, teaching the same table [32] for supporting all alignment devices, thus effectively linking them).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the same support surface for the alignment devices, any of which may be a centering or positioning device, because doing would have predictably been a suitable way to mount them.  This support surface “links” them.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossins et al. as applied to Claim 1, and further in view of Vaders.
Regarding Claim 15, Cossins et al. teaches the method of Claim 3, as described above.  Cossins et al. teaches an upper [120] and lower [110] platen that are multiple pressing elements, and implies some control of at least one press surface, but is silent as to the specific mechanism and whether each are controlled.  However, in similar presses, it is known both the upper and lower platen may be controlled, such as via a hydraulic cylinder (See, for example Vaders, page 2, paragraph [0022] and Fig. 2, clearly showing a drive mechanism [42] on both the upper and lower platens, thus at least indicating group control).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize multiple controllable pressing elements, such as both the upper and lower platen, because doing so is known to be suitable for similar pressing systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746